Citation Nr: 0021167	
Decision Date: 08/11/00    Archive Date: 08/18/00

DOCKET NO.  98-11 925A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating on the basis of 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The appellant served on active duty from June 1948 to June 
1952.

The instant appeal arose from a September 1997 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO), in St. Petersburg, Florida, which denied a claim 
for TDIU.  In December 1999, a hearing was held at the RO 
before the undersigned member of the Board of Veterans' 
Appeals (Board).

In March 1998 and December 1999 written statements, the 
veteran stated that he was withdrawing any pending claims on 
appeal with the exception of the TDIU claim.  The Board 
finds, therefore, that any pending claims on appeal, other 
than the TDIU claim, have been withdrawn and are therefore 
not within the Board's jurisdiction.  See Hanson v. Brown, 9 
Vet. App. 29 (1996) (a claim ceases to exist if withdrawn); 
see also Hamilton v. Brown, 39 F.3d 1574 (Fed. Cir. 1994) 
(the Board is without jurisdiction of an issue if the veteran 
indicates that adjudication of a particular issue should 
cease); 38 C.F.R. § 20.204 (1999).


FINDINGS OF FACT

1.  The veteran is service-connected for duodenal ulcer 
repair, evaluated as 60 percent disabling, and for ventral 
hernia repair, evaluated as 40 percent disabling.  His 
combined disability evaluation is 80 percent.

2.  The evidence establishes that the veteran's service-
connected disabilities are of such severity as to preclude 
him from obtaining or retaining substantially gainful 
employment.


CONCLUSION OF LAW

The criteria for a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities are met.  38 U.S.C.A. §§ 1155, 5107(a) (West 
1991); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the claim for 
TDIU is "well grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991).  That is, the Board finds that the 
claim is not implausible when the contentions and the 
evidence of record are viewed in the light most favorable to 
the claim.  The Board is also satisfied that all relevant 
facts have been properly and sufficiently developed. 

The regulatory scheme for TDIU ratings provides both 
objective and subjective criteria.  Hatlestad v. Derwinski, 3 
Vet. App. 213, 216 (1992).  The objective criteria, set forth 
at 38 C.F.R. § 3.340(a)(2) (1999), provide for a total rating 
when there is a single disability or a combination of 
disabilities that results in a 100 percent schedular 
evaluation.  Subjective criteria, set forth at 38 C.F.R. 
§ 4.16(a) (1999), provide for a TDIU rating when, due to 
service-connected disability, a veteran is unable to secure 
or follow a substantially gainful occupation.  The veteran 
must either have a single disability rated 60 percent or 
more, or he must have at least one disability rated 40 
percent or more with additional disability to bring the 
combined evaluation to 70 percent.

Currently, the veteran is service-connected for duodenal 
ulcer repair, evaluated as 60 percent disabling, and for 
ventral hernia repair, evaluated as 40 percent disabling.  
His combined disability evaluation is 80 percent.  Thus, the 
question at issue in this case is whether he meets the 
subjective criteria for TDIU, that is, whether he is unable 
to secure or follow a substantially gainful occupation due to 
his service-connected disabilities.  

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 4.15 (1999).  
To warrant a total rating based in individual 
unemployability, the veteran's service-connected disabilities 
must be severe enough, in light of his educational background 
and employment history, to render him unable to secure and 
follow a substantially gainful occupation.  38 C.F.R. 
§§ 3.340, 3.341, 4.6 (1999).

The Board has reviewed all of the evidence of record, 
including private and VA medical records, written statements 
from the veteran and his representative, and testimony 
provided by the veteran and his wife during the December 1999 
hearing.  The evidence shows that the veteran's formal 
education ended after one year of high school.  He was last 
employed in 1972 as a mechanic.

The medical evidence reveals that since service the veteran 
has been hospitalized approximately fifteen times for 
treatment associated with his service-connected disabilities.  
Six of those hospitalizations have occurred since November 
1995, including a March 1996 hospitalization at which time he 
underwent a complete gastrectomy.

In July 1997 the veteran underwent a VA examination.  The 
examiner diagnosed gastroduodenectomy, rapid transit or 
dumping syndrome, chronic pulmonary emphysema and fibrosis, 
arteriosclerotic heart disease, myocardial infarction to be 
checked by electrocardiogram, epigastric ventral hernia, left 
varicocele, osteoarthritis of the spine and left shoulder, 
and disc disease of the cervical spine.  The examiner 
concluded that the veteran was unemployable due to his 
nonservice-connected disorders.  The examiner found that the 
service-connected gastrointestinal disorders limited the 
veteran to sedentary employment.

The veteran testified during the December 1999 hearing that 
he had severe limitations due to his service-connected 
disabilities.  He stated that he only got two to three hours 
of sleep a night, that he vomited two to three times a week, 
and that he often had dry heaves.  He testified that he had 
anywhere from three to eight bowel movements during the day 
and another three to four bowel movements at night, that he 
had problems with intestinal gas, and that he soiled his 
trousers due to his dumping syndrome symptoms at least once a 
week.  He also reported pain on both sides of his midline 
which increased with activity.  He stated that being in a 
workplace setting would be difficult for him because of 
fatigue and his need to make frequent trips to the bathroom.  
His wife testified that being in a workplace setting would be 
difficult for him and others because he had significant 
problems with intestinal gas and he frequently soiled his 
trousers.

During the hearing, the veteran submitted a list of his 
current medications.  He waived initial RO consideration of 
this evidence in accordance with the provisions of 38 C.F.R. 
§ 20.1304 (1999).  His medications included Diphenhydramine, 
to help him sleep; a stool softener; medications for pain; 
Methocarbamol, for cramps; Metamucil; potassium; and Maalox.

The Board is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
veteran prevailing in either event, or whether a 
preponderance of the evidence is against a claim, in which 
case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  A veteran is entitled to the "benefit of the 
doubt" when there is "an approximate balance of positive 
and negative evidence."  38 U.S.C.A. § 5107(b)(West 1991).  
The "reasonable doubt" standard is further clarified in 
38 C.F.R. § 3.102 (1999), which provides, in pertinent part:

When, after careful consideration of all 
procurable and assembled data, a 
reasonable doubt arises regarding the 
degree of disability such doubt will be 
resolved in the favor of the claimant.  
By reasonable doubt is meant one which 
exists because of an approximate balance 
of positive and negative evidence which 
does not satisfactorily prove or disprove 
the claim.

Based on the evidence as a whole, and giving the veteran the 
benefit of the doubt, the Board believes that the evidence 
supports the veteran's claim of entitlement to TDIU.  The 
"negative evidence" includes the 1997 VA examination report 
which indicated that the veteran could perform sedentary 
employment despite his gastrointestinal disability.  The 
"positive evidence" includes the testimony of the veteran 
and his wife and other medical evidence of record.  The 
veteran has not worked in years and has limited formal 
education.  He has had numerous hospitalizations in recent 
years for treatment of his service-connected disorders.  In 
addition, he has severe symptoms associated with his service-
connected disabilities, including pain, fatigue, and problems 
connected with dumping syndrome, like frequent bowel 
movements and nausea with vomiting. 

The Board concludes that the "negative evidence" is at 
least balanced by the "positive evidence."  Consequently, 
the Board believes that most of the recent medical evidence, 
when read with the veteran's total history, and in giving the 
veteran the benefit of the doubt, would support a finding of 
entitlement to TDIU.


ORDER

Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities is granted, subject to the laws and regulations 
governing the award of monetary benefits.



		
	STEVEN L. KELLER
	Member, Board of Veterans' Appeals



 

